UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 14, 2013 TREATY ENERGY CORPORATION (Exact name of Registrant as specified in its charter) Nevada 000-28015 86-0884116 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 201 St. Charles Ave., Suite 2558 New Orleans, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (504) 599-5684 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03AMENDMENT TO ARTICLES OF INCORPORATION OR BYLAWS. On January 14, 2013, Treaty Energy Corporation (the “Company”) amended its Articles of Incorporation to increase the total number of authorized shares of common stock to 1,250,000,000. The Company also has 50,000,000 shares of preferred stock authorized. The certificate of amendment filed with the State of Nevada is incorporated herein and filed as Exhibit 5.3. Item 9.01EXHIBITS ExhibitNo. Title Articles of Amendment of Treaty Energy Corporation (approved January 14, 2013). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TREATY ENERGY CORPORATION Date: February 14, 2013 By: /s/Michael A. Mulshine Michael A. Mulshine Assistant Secretary 3
